NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

IKEMEFULA CHARLES IBEABUCHI,                    No. 18-16049
AKA Charles Ikemefula Ibeabuchi,
                                                D.C. No. 2:17-cv-03911-JAT-JZB
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

PAUL PENZONE; MICHAEL K. JEANES,
Clerk,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Arizona state prisoner Ikemefula Charles Ibeabuchi, AKA Charles

Ikemefula Ibeabuchi, appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging denial of access to the courts. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012). We

affirm.

      The district court properly dismissed Ibeabuchi’s claims against defendant

Penzone because Ibeabuchi failed to allege facts sufficient to state a plausible

claim for relief. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010)

(although pro se pleadings are to be construed liberally, a plaintiff must present

factual allegations sufficient to state a plausible claim for relief); see also Starr v.

Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011) (setting forth requirements for

supervisory liability under § 1983); Lewis v. Casey, 518 U.S. 343, 353-55 (1996)

(setting forth elements of access-to-courts claim).

      The district court properly dismissed Ibeabuchi’s claims against defendant

Jeanes on the basis of quasi-judicial immunity because they arise out of Jeanes’s

administrative acts as a court clerk. See Curry v. Castillo (In re Castillo), 297 F.3d

940, 952 (9th Cir. 2002) (quasi-judicial immunity extends to “court clerks and

other non-judicial officers for purely administrative acts”); see also Mullis v. U.S.

Bankr. Court, 828 F.2d 1385, 1390 (9th Cir. 1987) (“Court clerks have absolute

quasi-judicial immunity from damages for civil rights violations when they

perform tasks that are an integral part of the judicial process.”).

      We do not consider documents not presented to the district court. See


                                            2                                     18-16049
United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           3                                18-16049